DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Independent claims 1, 8 and 15, disclose the distinct features of a payout server receiving certification reports from one or more certification servers regarding parametric/seismic/wind data and determining whether the certification report satisfies the terms of a respective associate contract, and upon satisfaction of the terms triggering a payout, in conjunction with all other limitations of the independent claims. The closest prior art, Ray, Hayman, Yamanaka, and Painter disclose methods for collecting seismic data, certifying the data, but do not explicitly disclose a payout server receiving certification reports from one or more certification servers regarding parametric/seismic/wind data and determining whether the certification report satisfies the terms of a respective associate contract, and upon satisfaction of the terms triggering a payout.  Therefore, claims 1-20 are hereby allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        May 5, 2022